Title: To Thomas Jefferson from Arthur S. Brockenbrough, 16 June 1826
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas


Dear Sir,
University of Va
June 16 26
I should be glad to know, what I am to make Students coming at this time pay for Dormitory and University rent—whether a dedication is to be made or whether they are to pay rent as for the whole session—Some Law Students will be coming in soon and I wish to be informed on the subject before they get here, your Opinion as soon as possible is requestedI am Sir with great respect your Ob SertA S Brockenbrough